Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/723,158, filed 4/18/2022, which is a continuation as discussed in the disclosure.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/18/2022 and 11/8/2022 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, reference number 305 and 307 not shown in Fig. 2(see paras. [00106] and [00107]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the interrelation between the rib of the ring and the post as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells(8,083,192; cited on the IDS filed 4/18/2022).
Regarding claims 1, 9 and 17, Wells discloses a fitting ring and post assembly of an integrated construction system and method of making the assembly, comprising: 
a fitting ring(6); 
a post(1); 
an inner portion of the fitting ring coupled to the post(see Fig. 1, the inner portion is coupled to the post via the interrelation of the post and ring meeting the claim limitation); and 
an outer portion of the fitting ring configured to be coupled to a ledger rail(2) and configured to enable the fitting ring to support a load transferred to the fitting ring through the ledger rail(the ring holds the rail 2 in place and meets the functional claim limitation, also the outer portion is coupled to the rail meeting the claim limitation, see Fig. 2).  The term “ledger rail” lends no structural limitations to the claim and is considered met by element 2 of Wells.
Regarding claims 2-5, 10-13 and 18-20, Wells discloses the fitting ring and post assembly of an integrated construction system and method of claims 1, 9 and 17, wherein the fitting ring is mechanically fastened to the post(the interrelation of the elements via mechanical fasteners 30 and screws 15, see Fig. 3), without welding.
Regarding claims 6 and 14, Wells discloses the fitting ring and post assembly of an integrated construction system of claims 1 and 9, wherein the fitting ring is rotationally locked in position about a longitudinal axis of the post and slidable about the longitudinal axis of the post(the ring is rotatable and slidable along the post until secured thereon meeting the claim limitation, also see column 3, lines 58-63).
Regarding claims 7 and 15, Wells discloses the fitting ring and post assembly of an integrated construction system of claims 6 and 14, further comprising: ribs(21, see Fig. 3) that are configured to rotationally lock the fitting ring in place about the longitudinal axis of the post(the ribs are locked in place when the ring is secured to the post meeting the claim limitation, see column 3, lines 38-49 and 58-63).
Regarding claims 8 and 16, Wells discloses the fitting ring and post assembly of an integrated construction system of claims 7 and 15, wherein the ribs engage an outer rib portion of the post(see column 3, lines 58-63).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers(6,913,422; cited on the IDS filed 4/18/2022).
Regarding claims 1, 9 and 17, Rogers discloses a fitting ring and post assembly of an integrated construction system and method of making the assembly, comprising: 
a fitting ring(40, 100, see Figs. 4-8); 
a post(4); 
an inner portion of the fitting ring coupled to the post(see Fig. 8); and 
an outer portion of the fitting ring configured to be coupled to a ledger rail(29, see Fig. 4) and configured to enable the fitting ring to support a load transferred to the fitting ring through the ledger rail(see Fig. 2).  The term “ledger rail” lends no structural limitations to the claim and is considered met by element 2 of Wells.
Regarding claims 2-3, 5, 10-11, 13, 18 and 20, Rogers discloses the fitting ring and post assembly of an integrated construction system and method of claims 1, 9 and 17, wherein the fitting ring is mechanically fastened to the post(39, see Fig. 4), without welding.
Regarding claims 6 and 14, Rogers discloses the fitting ring and post assembly of an integrated construction system of claims 1 and 9, wherein the fitting ring is rotationally locked in position about a longitudinal axis of the post and slidable about the longitudinal axis of the post(the ring is locked via the shape of the post, see Fig. 6, and slidable along the post until secured thereon meeting the claim limitation).
Regarding claims 7 and 15, Rogers discloses the fitting ring and post assembly of an integrated construction system of claims 6 and 14, further comprising: ribs(adjacent and between 46, 52, see Fig. 5) that are configured to rotationally lock the fitting ring in place about the longitudinal axis of the post(see Fig. 4).
Regarding claims 8 and 16, Rogers discloses the fitting ring and post assembly of an integrated construction system of claims 7 and 15, wherein the ribs engage an outer rib portion of the post(see Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
Rogers discloses the assembly and method as discussed above with a mechanical fastener(39) fastening the ring(40/100) to the post(4), but lacks the mechanical fastener being a screw.
It would have been well within the purview of a skilled artisan given the intended use of the assembly to have provided the appropriate mechanically equivalent fastener, such as a screw, to have attached the ring to the post so the two do not move with respect to one another.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/